           Case 2:20-cr-00014-KJM Document 36 Filed 05/15/20 Page 1 of 4


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     BRYAN PAUL TAMBLYN
6
7                                 IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                            )   Case No. 2:20-cr-00014-KJM
10                                                        )
                     Plaintiff,                           )   STIPULATION FOR TEMPORARY
11                                                        )   MODIFICATION OF CONDITIONS OF PRETRIAL
     vs.                                                  )   RELEASE; [PROPOSED] ORDER
12                                                        )
     BRYAN PAUL TAMBLYN,                                  )   Hon. Allison Claire
13                                                        )
                     Defendant.                           )
14                                                        )
                                                          )
15
              The defendant, BRYAN PAUL TAMBLYN, by and through his attorney of record,
16
     Assistant Federal Defender Megan T. Hopkins, and the UNITED STATES, by and through its
17
     attorney of record, Christina McCall, hereby stipulate to and request an order from this Court
18
     temporarily modifying the conditions of Mr. Tamblyn’s pretrial release to permit him to work in
19
     the driveway area of his residence, which is outside of the electronic monitoring zone, as
20
     follows:
21
                       Saturday, May 16, 2020 from 8:00 a.m. to 5:00 p.m.
22
                       Sunday, May 17, 2020 from 8:00 a.m. to 5:00 p.m.
23
                       Monday, May 18, 2020 from 8:00 a.m. to 5:00 p.m.
24
              Mr. Tamblyn is currently on pretrial release in this district on a $50,000 unsecured
25
     appearance bond, as well as an appearance bond secured by deeds of trust and co-signed by his
26
     uncle, Jerome Espinosa and grandfather, Richard Espinosa. See Dkt. 26 (unsecured appearance
27
     bond) and Dkt. 29 (appearance bond secured by deeds of trust).
28

       Stipulation for Temporary Modification of
       Conditions of Pretrial Release; [Proposed] Order
          Case 2:20-cr-00014-KJM Document 36 Filed 05/15/20 Page 2 of 4


1               Mr. Tamblyn is in compliance with his conditions of release. One of those conditions of
2    release is location monitoring. Mr. Tamblyn is subject to home detention, and therefore must
3    remain inside his residence at all times except for employment; education; religious services;
4    medical, substance abuse, or mental health treatment; attorney visits; court appearances; court
5    ordered obligations; or other activities pre-approved by the pretrial services officer1.
6               Mr. Tamblyn requests, and the parties agree and so stipulate, that his Conditions of
7    Release be temporarily amended to specifically permit him to work in his grandfather’s
8    driveway, under his grandfather, Richard Espinosa’s, supervision, for the period(s) of time set
9    forth above.
10              Mr. Espinosa hopes to have his driveway repaved, and in order to do so needs a large
11   amount of brush, debris, and portions of the existing driveway removed from the area. It will
12   also be necessary to level the area and prepare it for the pouring of new cement. Mr. Tamblyn is
13   experienced in this line of work and estimates that in total, the job could take between three and
14   four days of labor. However, Mr. Tamblyn hopes to be able to complete it in three consecutive
15   eight-hour days, in order to save his grandfather the expense of hiring outside labor. Mr.
16   Espinosa is a third party custodian and resides with Mr. Tamblyn, and will be present to
17   supervise Mr. Tamblyn while he is working on the drive, outside of the electronic monitoring
18   area.
19              The proposed temporarily amended condition is attached to this request. The parties do
20   not request a hearing in this matter in light of this stipulation.
21   ///
22   ///
23   ///
24   ///
25   ///
26
27   1
      Pretrial services interprets this condition to only permit their approval of other activities which are deemed
     “essential,” with all other activities requiring the approval of the Court. The pretrial services officer who supervises
28   Mr. Tamblyn advised defense counsel that this specific request would require the approval of the Court, because it is
     not considered an “essential” activity.
         Stipulation for Temporary Modification of
         Conditions of Pretrial Release; [Proposed] Order
       Case 2:20-cr-00014-KJM Document 36 Filed 05/15/20 Page 3 of 4


1                                                        Respectfully submitted,
2    DATED: May 15, 2020                                 HEATHER E. WILLIAMS
3                                                        Federal Defender
4                                                        /s/ Megan T. Hopkins
5                                                        MEGAN T. HOPKINS
                                                         Assistant Federal Defender
6                                                        Attorney for BRYAN PAUL TAMBLYN

7
     DATED: May 15, 2020                                 MCGREGOR SCOTT
8
9                                                        United States Attorney

10                                                       /s/ Christina McCall
                                                         CHRISTINA MCCALL
11                                                       Assistant United States Attorney
12                                                       Attorney for the United States

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation for Temporary Modification of
      Conditions of Pretrial Release; [Proposed] Order
       Case 2:20-cr-00014-KJM Document 36 Filed 05/15/20 Page 4 of 4


1                                              [PROPOSED] ORDER
2            GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT the
3    Special Conditions of Release for defendant, Bryan Paul Tamblyn, be Temporarily Amended
4    such that the he is permitted to work in the driveway area of his residence, under the supervision
5    of third party custodian Richard Espinosa, between the hours of 8:00 a.m. and 5:00 p.m. on
6    Saturday, May 16 – Monday, May 18, 2020. At no time is Mr. Tamblyn to leave his residence.
7    While in the front yard of his residence, Mr. Tamblyn shall be in the presence of his grandfather
8    (Third-Party Custodian). All other conditions of pretrial release shall remain in force.
9            The Temporary Amended Special Condition of Release is hereby adopted.
10   DATED: May15, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation for Temporary Modification of
      Conditions of Pretrial Release; [Proposed] Order
